Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1A to 1D) from Species Set 1 and Species X (Figure 8A) from Species Set 2 in the reply filed on July 11, 2019 was acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuator member . . . configured to selectively actuate expansion and compression of the support member” or equivalent variation of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 25, 26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2011/0230956) in view of Cartledge et al (US 2013/0046373; hereafter referred to as CE) or White et al (US 2006/0111772; hereafter referred to as WEA).  White meets the claim language where:
The “prosthetic heart valve” as claimed is the stented valve (120) of White (see Figures 1 and 13-14 and paragraph 107);
The “support structure having a plurality of struts” as claimed is support structure (10) with strut members (11) of White;
The “plurality of rivets” as claimed are the fasteners (25) or rivets (25) of White;
The “the struts have first end portions, second end portions, and third portions disposed between the first end portions and the second end portions, wherein the struts have openings in the first end portions, the second end portions, and the third portions” are best seen in Figure 17 of White where the rivets are shown extending through the orifices also having flanges (i.e., second portions) extending outwardly from the portions (i.e., first portions) that extend through the orifices.  Rivets by definition are pins or bolts that are passed through holes in two or more pieces of material where there are heads or flanges formed on both sides of a shank;
 The “struts are pivotable about the rivets to radially expand and compress the support structure” is described at least in paragraph 60 of White; 
The “actuator member coupled to the struts of the support structure and configured to selectively actuate expansion and compression of the support structure” as claimed is actuator mechanism (30) best seen in Figure 5 and described at least in paragraph 65 of White, and 
The “plurality of leaflets coupled to the support structure and configured to allow unidirectional blood flow through the prosthetic heart valve” as claimed is shown in Figure 13 and described at least in paragraphs 107-109 of White. *The effective filing date of the claims is no earlier than November 11, 2013.
However, the struts having a first width at first locations adjacent the openings and a second width at second locations disposed between the 
WEA teaches that it was known to produce struts for similar expandable support structures where the first widths are greater in dimension that the second widths; see Figures 3, 11, and 18 where the widths adjacent the pivot points are greater than the widths between the pivot points. The requirement of uniform widths throughout is met where the thickness is taken between head portions (28, 29) and wheels (40,41).  Alternatively, CE teaches that it was known to have wider portions around the openings and uniform narrow portions between the openings as seen in Figures 2, 5, and 7, for example. Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to make the struts of White to have second widths less wide than the first widths so that the struts can have greater flexibility during expansion and contraction.
             
    PNG
    media_image1.png
    743
    469
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    735
    473
    media_image2.png
    Greyscale



Regarding claim 26, the Applicant is directed to see paragraph 65 of White.
Regarding claim 30, the mounts as claimed are the mounts (35-3, 35-5) as best seen in Figure 5 of White.
Claims 27-29 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over White and WEA or CE as applied to claims 22, 23, 25, 26 and 30-31 above, and further in view of Bynon et al (US 5,667,523; hereafter referred to as BN. White as modified by WEA or CE fails to disclose that the skirt is coupled to the struts by sandwiching the skirt between the struts as claimed.  However White does disclose sandwiching the leaflets between the struts as a way to “dissipate forces on the leaflets”; see paragraph 112.  Additionally, White teaches that it was known to have inner and outer skirts and to suturing can be used in addition to the sandwiching technique of the leaflet attachments; see Figures 14 and 15 and paragraphs 112-125 and even shows struts on the inner and outer surfaces of the same skirt; see Figure 14.  BN teaches that was known to attach grafts to implants by sandwiching them between stent; see Figure 3, column 1, lines 4-27 and column 7, lines 37-57.  Therefore, it is the .
Regarding claim 36, the Applicant is directed to see Figure 14 that shows struts disposed on both sides of the skirt (125).
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. 
In response to the Section 103 traversals, the Examiner has maintained the ground of rejection to rely on White et al (WEA) to teach that it was known to make first locations with greater widths than second location widths due to the teaching provided by WEA.  WEA has uniform width narrower section running between end portions of the struts such that the claimed structure would have been considered obvious to one of ordinary skill.  Alternatively, CE is now cited to show a better match to the claimed structure. For this reason, the Examiner asserts that the claims are unpatentable over White in view of WEA or CE that teaches making all first locations wider.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White (US 2020/0170812) and Levi et al (US 10,973,629) is cited because they have very similar structures and may present double patenting conflicts in future prosecution.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774